ROLAND L. BELSOME, Judge.
Appellant, F.L. Crane <& Sons, Inc., filed this appeal from a judgment denying its exception of prematurity. The denial of an exception of prematurity is an interlocutory judgment. Louisiana Code of civil Procedure Article 2083(C) governs the ap-pealability of interlocutory judgments. Recent amendments to Article 2083 took effect on January 1, 2006. In its present form, Article 2083 provides that an interlocutory judgment is appealable only when expressly provided for by law. La. C.C.P. art. 2083(C). The proper procedural vehicle to contest an interlocutory judgment that is not immediately appealable is an application for supervisory writ. See La. C.C.P. arts. 2087 and 2201. In the instant matter, the appellant has exhausted that option.1 Accordingly, this appeal is dismissed.
APPEAL DISMISSED WITHOUT PREJUDICE.

. Application for supervisory writ No. 2005-C-0955, denied on December 12, 2005.